Exhibit 10-N-1a
 
FIRST AMENDMENT
OF
OTTER TAIL CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(2003 Restatement)
 
The “OTTER TAIL CORPORATION DEFERRED COMPENSATION PLAN FOR DIRECTORS”
established as of November 1, 1983, by the Board of Directors of OTTER TAIL
CORPORATION, a Minnesota corporation, as amended and restated in a document
entitled “Otter Tail Corporation Deferred Compensation Plan for Directors (2003
Restatement)(hereinafter referred to as the “Plan Statement”), is hereby further
amended in the following respects:
 
1.                ADMINISTRATION.  Effective as of January 1, 2005, Section 3 of
the Plan Statement is amended by adding subsections (a) and (b) to read in full
as follows:
 
 
(a)
Grandfathered Amounts.  All amounts that were deferred under this Plan with
respect to periods before January 1, 2005, that have not been previously paid
shall be held and paid in accordance with the terms of the Appendix A to this
Plan Statement (and not pursuant to Sections 2 through 7 of this Plan
Statement).  It is the Corporation’s express intention that, all such amounts
deferred and held under the Appendix A are “grandfathered” and, therefore, not
subject to the requirements of section 409A of the Code.

 
 
(b)
Non Grandfathered Amounts.  All amounts that were deferred under this Plan with
respect to periods after December 31, 2004, that have not been previously paid
shall be held and paid in accordance with the terms of this Plan (excluding the
Appendix A to this Plan Statement) and in conformity with section 409A of the
Code.

 
2.                DEFERRAL ELECTIONS.  Effective for deferral elections made for
Plan Years beginning on or January 1, 2005, Section 4(b) of the Plan Statement
is amended to read in full as follows:
 
 
(b)
The election to participate shall be made by written notice on Schedule A to the
Plan filed with the Committee or its designee prior to the first day of the Plan
Year (or such earlier deadline designated by the Committee or its designee);
provided, however, for a person who is first elected to the Board after the
beginning of the Plan Year, the deferral election must be received by the
Committee within 30 days after the first day of such eligibility, and, if so
received, the deferral election shall be effective as soon as administratively
feasible following such receipt.

 
 
 

--------------------------------------------------------------------------------

 
3.                TERMINATION OF DIRECTORSHIP.  Effective for Plan Years
beginning on or after January 1, 2008, Section 4 of the Plan Statement shall be
amended to by adding a new Section 4(e) to read in full as follows:
 
 
(e)
A Participant shall experience a Termination of Directorship when the
Participant has a complete severance of membership on the Board of Directors of
Otter Tail Corporation for any reason other than the Participant’s
death.  Whether a Termination of Directorship has occurred is determined under
section 409A of the Code and section 1.409A-1(h) of the regulations (i.e.,
whether the expiration of the director’s term or his or her resignation or
removal from the Board constitutes a good-faith and complete termination of the
Director’s relationship with Otter Tail Corporation).

 
4.                FINANCIAL HARDSHIP.  Effective January 1, 2009, Section 6(h)
of the Plan Statement is amended by adding the following two sentences to the
end of Section 6(h):
 
However, when the term “Financial Hardship” shall be construed to have a meaning
consistent with the term “Unforeseeable Emergency” as defined in section 409A of
the Code.  No amounts shall be paid under this Section (h) unless the
distribution meets the requirements of an Unforeseeable Emergency distribution
as described in section 409A of the Code.
 
5.                GRANDFATHERED RULES.  Effective January 1, 2005, the Plan
Statement shall be amended by adding the following new Appendix A to the end of
the Plan Statement.
 
6.                SAVINGS CLAUSE.  Save and except as hereinabove expressly
amended, the Plan Statement shall continue in full force and effect.
 
 
-2-

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
OTTER TAIL CORPORATION

 
DEFERRED COMPENSATION PLAN FOR DIRECTORS
 
As Amended and Restated Effective January 1, 2003

 
1.                PURPOSE.  The Plan is designed to provide a method of
deferring payment to non-employee Directors of all or part of their retainer
and/or meeting fees, as fixed from time to time by the Board of Directors, until
termination of their services on the Board.
 
2.                PLAN PERIODS.  The first Plan Period shall commence upon the
election of Directors at the 1984 Annual Stockholders’ Meeting and terminate on
December 31, 1984.  An additional Plan Period will commence on July 1, 2000 and
continue through December 31, 2000 for which a Director may elect to defer all
or part of his or her retainer and/or meeting fees for that period in the form
of restricted stock units, as provided in Section 5 hereof.  Subsequent Plan
Periods shall relate to successive calendar years.
 
3.                ADMINISTRATION.  The Plan shall be administered by a committee
of the Board of Directors designated by the Board to administer the Plan (the
“Committee”).  The Committee shall be composed solely of two or more
“Non-Employee Directors,” within the meaning of Rule 16b-3 under Section 16 of
the Securities Exchange Act of 1934.  The Committee shall have the power to
interpret the Plan and, subject to its provisions, to make all determinations
necessary or desirable for the Plan’s administration.
 
4.                PARTICIPATION.
 
 
(a)
An individual who serves as Director and is not otherwise employed by the
Corporation or any of its subsidiaries shall be eligible to participate in the
Plan if the Director elects to have payment of his or her retainer and/or
meeting fees in respect of a Plan Period deferred as provided herein.

 
 
(b)
The election to participate shall be made by written notice on Schedule A to the
Plan filed with the Committee prior to the first day of such Plan Period or, in
the case of a Director who first becomes eligible during a Plan Period, not
later than 30 days after the Director first becomes eligible.

 
 
-1-

--------------------------------------------------------------------------------

 
 
(c)
At the time a Director elects to participate in the Plan or when the Director
makes an election with respect to a subsequent Plan Period, the Director may
make a concurrent election on Schedule A to have an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (a “Tax
Exempt Organization”), receive all or part of the cash distributions of the
Director’s retainer and/or meeting fees, plus accruals thereon, in accordance
with the terms of distribution specified on Schedule A (a “Charitable
Election”).  At the time a Director makes a Charitable Election, the Director
shall also recommend on Schedule A a specific Tax Exempt Organization to receive
the distributions, subject to the approval of the Committee.  The Committee
shall make the final determination as to the Tax Exempt Organization that will
receive the distributions and the Committee retains the authority to designate a
different Tax Exempt Organization from the one recommended by the Director.

 
 
(d)
In the case of a Director who first becomes eligible to participate during a
Plan Period, the election to participate shall apply only to compensation
subsequent to making the election.  Each such election shall be irrevocable.  An
election on Schedule A shall remain in effect until changed or rescinded.  Prior
to the beginning of any subsequent Plan Period, a Participant may irrevocably
elect in writing, by completing a new Schedule A, to change an earlier election
with respect to such subsequent Plan Period.  Such new election shall become
effective on the first business day of the Plan Period following receipt by the
Committee of the new Schedule A.  Notwithstanding the foregoing, a Participant
may elect, prior to July 1, 2000, to convert all or part of his or her Deferred
Cash Account into the Deferred Stock Account, as such Accounts are described in
Section 5 below.  The number of whole and fractional restricted stock units
(computed to four decimal places) shall be determined as of July 3, 2000 by
dividing the amount of the Deferred Cash Account to be converted by the average
of the high and low sale prices of a Common Share of Otter Tail Corporation as
reported on the NASDAQ National Market System on July 3, 2000.

 
 
-2-

--------------------------------------------------------------------------------

 
5.                DEFERRED COMPENSATION ACCOUNTS.
 
 
(a)
An account shall be established for each eligible, electing Director (a
“Participant”) which shall be designated as the Participant’s Deferred
Compensation Account.  A Participant’s Deferred Compensation Account shall
include a Deferred Cash Account, a Charitable Contribution Account, and a
Deferred Stock Account, as applicable.  The Deferred Cash Account means the
bookkeeping account of this Plan to which a Participant’s deemed cash
allocations are credited pursuant to the Plan.  A Charitable Contribution
Account means the bookkeeping account of this Plan to which a Participant’s
deemed cash allocations are credited pursuant to a Participant’s Charitable
Election under this Plan.  The Deferred Stock Account means the bookkeeping
account of this Plan to which a Participant’s deemed restricted stock unit
allocations are credited pursuant to this Plan.  If a Participant elects to have
payment deferred of his or her retainer and/or meeting fees, the amount of the
retainer and/or meeting fees payable with respect to a Plan Period shall be
credited, (i) in monthly installments as of the last day of each month in the
Plan Period to which such retainer and/or meeting fees relate, for amounts
credited to the Participant’s Deferred Cash Account or Charitable Contribution
Account and (ii) in quarterly installments as of the last day of each calendar
quarter in the Plan Period to which such retainer and/or meeting fees relate,
for amounts credited to the Participant’s Deferred Stock Account, subject to the
provisions of Section 5(d).  The Corporation shall not be required to segregate
any amounts credited to the Deferred Compensation Accounts, which shall be
established merely as an accounting convenience.  Amounts credited to the
Deferred Compensation Accounts shall at all times remain solely the property of
the Corporation subject to the claims of its general creditors and available for
the Corporation’s use for whatever purpose desired.

 
 
(b)
The amounts credited to a Deferred Cash Account and a Charitable Contribution
Account shall, in order to alleviate the adverse effects of an inflationary
economy, accrue interest each month at an annual rate equal to the rate charged
for prime commercial loans of 90-day maturity (based on actual numbers of days,
360 days to the year), plus 1% as of the last business day of the month.  Such
interest shall be computed on the average daily balance in each of the Deferred
Cash Account and the Charitable Contribution Account during such month and shall
be credited to each such Account and compounded as of the last day of such
month.  Interest shall continue to accrue and be compounded on the unpaid
balance in each of the Deferred Cash Account and the Charitable Contribution
Account until such Account is fully distributed.

 
 
-3-

--------------------------------------------------------------------------------

 
 
(c)
The amounts credited to a Deferred Stock Account shall be credited in the form
of restricted stock units as of the last day of the calendar quarter.  The
number of whole and fractional restricted stock units (computed to four decimal
places) credited to the Account shall be determined by dividing the amount
deferred to the Deferred Stock Account during the quarter by the average of the
high and low sale prices of a Common Share of Otter Tail Corporation as reported
on the NASDAQ National Market System on the last business day of the
quarter.  At such times as cash dividends are declared by the Corporation on its
outstanding Common Shares, an amount shall be credited to the Participant’s
Deferred Stock Account on the record date for such dividend equal to the amount
of dividends that would be paid if the restricted stock units (including a
fractional unit) were outstanding Common Shares on such date (“Dividend
Equivalents”).  At the end of the calendar quarter in which such Dividend
Equivalents are credited to the Participant’s Deferred Stock Account, the
Dividend Equivalents shall be converted to additional whole and fractional
restricted stock units (computed to four decimal places) in an amount determined
by dividing the amount of the Dividend Equivalents by the average of the high
and low sale prices of a Common Share of the Corporation as reported on the
NASDAQ National Market System on the last business day of the quarter.  In the
event of a stock dividend or other distribution, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Shares or other securities of the
Corporation, issuance of warrants or other rights to purchase Common Shares or
other securities of the Corporation or other similar corporate transaction or
event that affects the Common Shares, the Committee shall make such adjustments
as it deems appropriate in the number of restricted stock units credited to a
Participant’s Deferred Stock Account in order to prevent dilution or enlargement
of the Participant’s benefits under the Plan.

 
 
(d)
If, prior to the end of a Plan Period, a Participant becomes an employee of the
Corporation or one of its subsidiaries or dies or ceases for any reason to be a
Director, or if the effective date of participation by a Participant for any
Plan Period shall be other than the first day thereof, the Participant will be
entitled to be credited with that proportion of the annual retainer for the full
Plan Period which the number of days of his or her participation in the Plan
during such Plan Period bears to the total number of days in such Plan Period.

 
6.                PAYMENT.
 
 
(a)
Following termination of a Participant’s service on the Board, the Corporation
shall distribute the entire amount accumulated in the Participant’s Deferred
Compensation Account in accordance with the provisions of this Plan.

 
 
(b)
By written notice on Schedule A to the Plan filed with the Committee, a
Participant may elect to have distribution of his or her Deferred Cash Account
commence either (i) within 30 days after the date the Participant ceases to be a
Director of the Corporation, (ii) 12 months after the Participant ceases to be a
Director of the Corporation, or (iii) 24 months after the Participant ceases to
be a Director of the Corporation.  Any such election, or any change in such
election (by such subsequent written notice to the Committee), shall apply only
to future deferrals.  In the event no election is made as to the commencement of
a distribution, such distribution shall commence within 30 days after the date
the Participant ceases to be a Director of the Corporation.  The actual date
that distribution shall commence shall be a date within the appropriate period
determined by the Committee in its sole discretion.

 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)
By written notice on Schedule A to the Plan filed with the Committee, a
Participant may choose to receive the distribution of his or her Deferred Cash
Account in the form of (i) one lump-sum payment or (ii) monthly distributions
over a period selected by the Participant of up to 10 years.  In the event a
lump-sum payment is made under the Plan, the amount then standing to the
Participant’s credit in his or her Deferred Cash Account, including interest at
the rate provided in Section 5(b) to the date of distribution, shall be paid to
the Participant on the date determined under Section 6(b).  In the case of a
distribution over a period of years, the Corporation shall pay to the
Participant, commencing on the date determined under Section 6(b), monthly
installments from the amount then standing to the Participant’s credit in his or
her Deferred Cash Account, including interest on the unpaid balance at the rate
provided in Section 5(b) to the date of distribution.  The amount of each
installment shall be determined by dividing the then unpaid balance, plus
accrued interest, in the Participant’s Deferred Cash Account by the number of
installments remaining to be paid.  If a Participant does not make a choice as
to the manner of distribution of his or her Deferred Cash Account, such
distribution shall be made in the form of monthly installments paid over a
five-year period.  Notwithstanding the above and subject to approval by the
Committee, a Participant may at any time request, by written notice to the
Committee, to have the monthly payments scheduled to be made to him or her
within a tax year paid to him or her in one installment within such year.

 
 
(d)
Amounts credited to a Participant’s Charitable Contribution Account that are to
be distributed to a Tax Exempt Organization shall be so distributed as a
lump-sum payment within 60 days after the end of the Plan Period for which the
Charitable Election was made; provided, however, that in the event of the death
of a Participant who has made a Charitable Election, amounts credited to the
Participant’s Charitable Contribution Account shall be distributed to the Tax
Exempt Organization as a lump-sum payment within 90 days after the Participant’s
death.

 
 
-5-

--------------------------------------------------------------------------------

 
 
(e)
Distributions from the Deferred Stock Account shall be in Common Shares of the
Corporation.  The Common Shares available for issuance under this Plan shall be
issued under, and in accordance with the terms of, the Otter Tail Corporation
1999 Stock Incentive Plan.  Upon distribution, one Common Share shall be issued
for each restricted stock unit, except that no fractional shares shall be
issued, and the Participant shall receive a cash payment in lieu of any
fractional share.  By written notice on Schedule A to the Plan filed with the
Committee, a Participant may elect to have a distribution of his or her Deferred
Stock Account commence (i) within 30 days after the date the Participant ceases
to be a Director of the Corporation, (ii) 12 months after the Participant ceases
to be a Director of the Corporation or (iii) 24 months after the Participant
ceases to be a Director of the Corporation.  Any such election, or any change in
such election (by subsequent written notice to the Committee), shall apply only
to future deferrals.  In the event no election is made as to the commencement of
the distribution, such distribution shall commence within 30 days after the date
the Participant ceases to be a Director of the Corporation.  The actual date
that the distribution shall commence shall be a date within the appropriate
period determined by the Committee in its sole discretion.

 
 
(f)
By written notice on Schedule A to the Plan filed with the Committee, a
Participant may choose to receive the distribution of his or her Deferred Stock
Account in the form of (i) one lump-sum payment or (ii) annual distributions
over a period selected by the Participant of up to 10 years.  If a Participant
does not make a choice as to the manner of distribution of his or her Deferred
Stock Account, such distribution shall be made in the form of a lump-sum
payment.  In the event a lump-sum payment is made under the Plan, a certificate
representing the Common Shares payable for the whole number of restricted stock
units credited to the Participant’s Deferred Stock Account shall be delivered to
the Participant or the Participant’s Beneficiary, as the case may be, along with
cash in payment of any fractional share, on the date determined under
Section 6(d).  In the case of a distribution over a period of years, the
Corporation shall pay to the Participant, commencing on the date determined
under Section 6(d), annual installments from the number of restricted stock
units then credited to the Participant’s Deferred Stock Account, including
additional restricted stock units credited as a result of the deemed
reinvestment of Dividend Equivalents credited to the Participant’s account.  The
amount of each installment shall be determined by dividing the then unpaid
balance of restricted stock units by the number of installments remaining to be
paid.  A certificate representing the whole number of Common Shares payable for
such installment shall be delivered to the Participant or the Participant’s
Beneficiary, as the case may be, along with cash in payment of any fractional
share.  The value of any fractional share shall be based upon the average of the
high and low sale prices of a Common Share of the Corporation as reported on the
NASDAQ National Market System on the business day preceding the payment
date.  The Participant or the Participant’s Beneficiary, as the case may be,
shall have no rights as a holder of Common Shares unless and until a certificate
for the shares is issued by the Corporation.

 
 
-6-

--------------------------------------------------------------------------------

 
 
(g)
In the event of a Participant’s death, the balance of a Participant’s Deferred
Cash Account or Deferred Stock Account, as the case may be,  shall be
distributed to the Participant’s Beneficiary(ies) over a period of not more than
five years or in a lump sum, in accordance with the Participant’s choice on
Schedule B to the Plan filed with the Committee.  Such distribution shall
commence within 30 days after the Participant’s death, on a date within such
month to be determined by the Committee in its sole discretion.  Additional
annual payments for distributions made over a period of more than one year shall
be made on the yearly anniversaries of such date.  In the event of a
Participant’s death after distribution of the Deferred Cash Account or Deferred
Stock Account, as the case may be, has commenced, any choice under this
Section 6(f) shall not extend time of payment of such Account beyond the time
when distribution would have been completed if the Participant had lived.  A
Participant may change Beneficiary designations by filing a subsequent
Schedule B with the Committee.  If a Participant does not make a choice as to
the manner of distribution of his or her Deferred Cash Account or Deferred Stock
Account, as the case may be, in the event of death, any such distribution shall
be made as a lump-sum payment to his or her estate within 30 days after the
Participant’s death.

 
 
(h)
Notwithstanding any other provision of the Plan, if the Committee shall
determine in its sole discretion that the time of payment of a Participant’s
Deferred Compensation Account should be advanced because of protracted illness
or other undue hardship, then the Committee may advance the time or times of
payment (whether before or after the Director’s retirement date) only if the
Committee determines that an emergency beyond the control of the Participant
exists and which would cause such Participant severe financial hardship if the
payment of such benefits were not approved.  Any such distribution for hardship
shall be limited to the amount needed to meet such emergency.  A Participant who
receives a hardship distribution may not reenter the Plan for 12 months after
the date of such distribution.  Any distribution for hardship under this
Section 6(h) shall commence or be made within 30 days after the Committee
determines to make such hardship distribution.

 
7.                ASSIGNMENT.  No benefit under the Plan shall in any manner or
to any extent be assigned, alienated, or transferred by any Participant or
Beneficiary or subject to attachment, garnishment, or other legal process.
 
 
-7-

--------------------------------------------------------------------------------

 
8.                TERMINATION AND AMENDMENT.  The Committee may terminate the
Plan at any time so that no further amounts shall be credited to Deferred
Compensation Accounts or may, from time to time, amend the Plan, without the
consent of Participants or Beneficiaries; provided, however, that no such
amendment or termination shall impair any rights which have accrued under the
Plan.
 
 
-8-
 